EXHIBIT 10.7
(TEXTRON LOGO) [b74351tib7435108.gif]
 
SUPPLEMENTAL RETIREMENT PLAN
FOR TEXTRON KEY EXECUTIVES
 
As Amended and Restated
Effective January 1, 2009
 

 



--------------------------------------------------------------------------------



 



Supplemental Retirement Plan
for Textron Key Executives
As Amended and Restated
Effective January 1, 2009
Table of Contents

         
Introduction
    1  
 
       
Article I—Definitions
    2  
1.01 Average Compensation
    2  
1.02 Beneficiary
    2  
1.03 Benefits Committee
    2  
1.04 Board
    2  
1.05 Change in Control
    2  
1.05 Compensation
    3  
1.07 IRC
    4  
1.08 Key Executive
    4  
1.09 Normal Form of Benefit
    4  
1.10 Participant
    4  
1.11 Pension Plan
    4  
1.12 Plan
    5  
1.13 Separation From Service
    5  
1.14 Surviving Spouse
    5  
1.15 Textron
    5  
1.16 Textron Company
    5  
1.17 Total Disability
    5  
 
       
Article II—Benefit
    5  
2.01 Target Benefit
    5  
2.02 Reductions in Target Benefit
    5  
2.03 Early Retirement Factors
    6  
2.04 Payment of Benefits
    7  
2.05 Pre-Pension Surviving Spouse Annuity
    9  
2.06 Administrative Adjustments in Payment Date
    9  
2.07 Distribution Upon Change in Control
    9  
 
       
Article III—Unfunded Plan
    10  
3.01 No Plan Assets
    10  
3.02 Top-Hat Plan Status
    10  
3.02 No Contributions
    10  

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Table of Contents
Page i

 



--------------------------------------------------------------------------------



 



         
Article IV—Plan Administration
    10  
4.01 Plan Administrator’s Powers
    10  
4.02 Tax Withholding
    11  
4.03 Use of Third Parties to Assist with Plan Administration
    11  
4.04 Proof of Right to Receive Benefits
    11  
4.05 Claims Procedure
    11  
4.06 Enforcement Following a Change in Control
    13  
 
       
Article V—Amendment and Termination
    13  
5.01 Amendment
    13  
5.02 Termination
    13  
5.03 Distributions Upon Plan Termination
    14  
 
       
Article VI—Miscellaneous
    14  
6.01 Use of Masculine or Feminine Pronouns
    14  
6.02 Transferability of Plan Benefits
    14  
6.03 Section 409A Compliance
    15  
6.04 Controlling State Law
    15  
6.05 No Right to Employment
    15  
6.06 Additional Conditions Imposed
    15  

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Table of Contents
Page ii

 



--------------------------------------------------------------------------------



 



Supplemental Retirement Plan
for Textron Key Executives
As Amended and Restated
Effective January 1, 2009
Introduction
The Supplemental Retirement Plan for Textron Key Executives (the “Plan”) is an
unfunded, nonqualified deferred compensation arrangement. The Plan provides
supplemental retirement benefits for designated Key Executives of Textron and
its affiliates.
Appendix A of the Plan sets forth the provisions of the Plan as in effect on
October 3, 2004, when IRC Section 409A was enacted as part of the American Jobs
Creation Act of 2004. Supplemental retirement benefits that were earned and
vested (within the meaning of IRC Section 409A) before January 1, 2005, and any
subsequent increase that is permitted to be included in these amounts under IRC
Section 409A, are calculated and paid solely as provided in Appendix A, and are
not subject to any other provisions of the Supplemental Retirement Plan for
Textron Key Executives.
Supplemental retirement benefits that were earned or vested after 2004 and
before January 1, 2008, are subject to the provisions of IRC Section 409A. These
supplemental retirement benefits are paid exclusively as provided in the
Supplemental Retirement Plan for Textron Key Executives (not including any
appendix to the Plan). Although the provisions of the Supplemental Retirement
Plan for Textron Key Executives generally are effective as of January 1, 2009,
the provisions that govern the distribution of benefits earned or vested after
2004 under the Plan are effective as of January 1, 2005, and the amended
definition of “Compensation” is effective as of January 1, 2007.

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 1

 



--------------------------------------------------------------------------------



 



Article I—Definitions
Whenever used in this document, the following terms shall have the meanings set
forth in this Article unless a contrary or different meaning is expressly
provided:

1.01   “Average Compensation” means the average of a Participant’s Compensation
during the five consecutive years in which the Compensation is highest,
determined using the same averaging methodology that is used to determine
“Compensation Base” in Addendum A of the Textron Master Retirement Plan.   1.02
  “Beneficiary” means the person who is entitled under this Plan to receive a
payment that would have been made to a Participant or Surviving Spouse during
his or her lifetime, if the Participant or Surviving Spouse dies before the
payment is made.   1.03   “Benefits Committee” means the Employee Benefits
Committee of Textron.   1.04   “Board” means the Board of Directors of Textron.
  1.05   “Change in Control” means, for any Participant who was not an employee
of a Textron Company on December 31, 2007:

  (a)   any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”) and of
IRC Section 409A) other than Textron, any trustee or other fiduciary holding
Textron common stock under an employee benefit plan of Textron or a related
company, or any corporation which is owned, directly or indirectly, by the
stockholders of Textron in substantially similar proportions as their ownership
of Textron common stock

  (1)   becomes (other than by acquisition from Textron or a related company)
the “beneficial owner” (as defined in Rule 13d-3 under the Act) of stock of
Textron that, together with other stock held by such person or group, possesses
more than 50% of the combined voting power of Textron’s then-outstanding voting
stock, or     (2)   acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person) beneficial ownership
of stock of Textron possessing more than 30% of the combined voting power of
Textron’s then-outstanding stock, or

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 2

 



--------------------------------------------------------------------------------



 



  (3)   acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person) all or substantially all of the
total gross fair market value of all of the assets of Textron immediately prior
to such acquisition or acquisitions (where gross fair market value is determined
without regard to any associated liabilities); or

  (b)   a merger or consolidation of Textron with any other corporation occurs,
other than a merger or consolidation that would result in the voting securities
of Textron outstanding immediately before the merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) 50% or more of the combined voting power of
the voting securities of Textron or such surviving entity outstanding
immediately after such merger or consolidation, or     (c)   during any 12-month
period, a majority of the members of the Board is replaced by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors before the date of their appointment or election.

Each of the events described above will be treated as a “Change in Control” only
to the extent that it is a change in ownership, change in effective control, or
change in the ownership of a substantial portion of Textron’s assets within the
meaning of IRC Section 409A.
For any Participant who was an employee of a Textron Company on December 31,
2007, the definition set forth above in this Section 1.05 shall be used to
determine whether an event is a “Change in Control” to the extent that the event
would alter the time or form of payment of the Participant’s benefit. To the
extent that the event would cause any change in the Participant’s rights under
the Plan that does not affect the status of the Participant’s benefit under IRC
Section 409A (including, but not limited to, the enhancement or accelerated
vesting of the Participant’s benefit, or restrictions on amendments to the
Plan), the definition set forth in Section 5.04 of Appendix A shall be used to
determine whether the event is a “Change in Control.”

1.06   “Compensation” means a Participant’s annual compensation determined as
follows:

  (a)   For years after 2006, Compensation means eligible annual compensation as
defined under the current benefit formula in the tax-qualified Pension Plan that
covers the Participant, without regard to the statutory limits in IRC
Section 401(a)(17) and IRC Section 415, subject to the modifications described
in this Section 1.06(a). For any executive who was first

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 3

 



--------------------------------------------------------------------------------



 



      awarded performance share units before October 27, 1999, Compensation
shall include payments made under performance share units (regardless of when
the units are awarded); but Compensation shall not include amounts attributable
to performance share units for any executive who was first awarded performance
share units after October 26, 1999. Compensation shall include a Participant’s
elective deferrals under the Deferred Income Plan for Textron Key Executives,
the Textron Deferred Income Plan for Executives, and the Deferred Income Plan
for Textron Executives (and, if applicable, shall also include the automatic
deferral of a Participant’s performance share units or annual incentive bonus
exceeding 100% of the target bonus), but only to the extent that these amounts
would have been included in Compensation if they had not been deferred.     (b)
  For any individual who participated in the Plan before 2007, Compensation for
each year before 2007 shall be determined under Section 1.04 of Appendix A.    
(c)   If a year before 2007 is included in the Participant’s Compensation Base
under the Plan, and the Participant did not participate in the Plan before 2007,
Compensation for that year shall be determined as provided in Section 1.06(a),
above.

1.07   “IRC” means the Internal Revenue Code of 1986, as amended. References to
any section of the Internal Revenue Code shall include any final regulations
interpreting that section.   1.08   “Key Executive” means an employee of a
Textron Company who has been and continues to be designated as a Key Executive
by Textron’s Chief Executive Officer and Chief Human Resources Officer.   1.09  
“Normal Form of Benefit” means (a) a single life annuity for the life of the
Participant, in the case of a Key Executive who became a Participant on or after
July 23, 1998, and (b) a joint and 50% survivor annuity, in the case of a Key
Executive who became a Participant before July 23, 1998.   1.10   “Participant”
means a Key Executive selected by Textron’s Chief Executive Officer (or, in the
case of the Chief Executive Officer, selected by the Organization and
Compensation Committee of the Board) for participation in this Plan.   1.11  
“Pension Plan” means a tax-qualified or nonqualified defined benefit plan
maintained by a Textron Company (including any predecessor plans, but excluding
this Plan) in which the Key Executive has participated. “Pension Plan” includes,
but is not limited to, the Bell Helicopter Textron Retirement Plan (part of the
Bell Helicopter Textron Master Retirement Plan), the Textron Pension Plan

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 4

 



--------------------------------------------------------------------------------



 



    (Addendum A to the Textron Master Retirement Plan), and the Textron
Spillover Pension Plan.   1.12   “Plan” means this Supplemental Retirement Plan
for Textron Key Executives, as amended and restated from time to time.   1.13  
“Separation From Service” means a Participant’s termination of employment with
all Textron Companies, other than by reason of death or Total Disability, that
qualifies as a “separation from service” for purposes of IRC Section 409A.  
1.14   “Surviving Spouse” means the person to whom a Participant is married (in
a marriage recognized under federal law) on the day of the Participant’s death
while active or on the dates of the Participant’s retirement and death.   1.15  
“Textron” means Textron Inc., a Delaware corporation, and any successor of
Textron Inc.   1.16   “Textron Company” means Textron or any company controlled
by or under common control with Textron within the meaning of IRC Section 414(b)
or (c).   1.17   “Total Disability” means physical or mental incapacity of a
Participant who is employed by a Textron Company on the disability date, if the
incapacity (a) enables the Participant to receive disability benefits under the
Federal Social Security Act, and (b) also qualifies as a “disability” for
purposes of IRC Section 409A(a)(2)(C).

Article II—Benefit

2.01   Target Benefit. Subject to Sections 2.02 and 2.03, the maximum benefit
provided to a Participant who qualifies for benefits under this Plan is an
annuity commencing upon Separation From Service or Total Disability equal to 50%
of Average Compensation (the “Target Benefit”) less the offsets and adjusted by
the Early Retirement Factors as set out below.   2.02   Reductions in Target
Benefit.

  (a)   Prior Employers’ Plans. The Target Benefit shall be reduced by the
monthly amount of any tax-qualified or nonqualified defined benefit payable to
the Participant as a single life annuity at age 65 from a plan or arrangement
sponsored by a prior employer other than a Textron Company. The monthly benefit
payable under a prior employer plan shall be converted, if necessary, to a
single life annuity commencing at age 65, using the actuarial assumptions or
factors specified in the prior employer plan (or, if no conversion basis is
available from the prior employer, using comparable actuarial assumptions or
factors from Addendum A of the

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 5

 



--------------------------------------------------------------------------------



 



      Textron Master Retirement Plan). It shall be the obligation of each
Participant to disclose to Textron, before the Participant’s Separation From
Service, any amounts that might be used under this section to reduce the
benefits provided by this Plan. Such disclosure shall include information on
annuity payments and lump-sum cash payments from other plans.     (b)   Early
Retirement Factors. The net Target Benefit after reduction for benefits provided
under any prior employer plans shall then be multiplied by the Early Retirement
Factor as set out in Section 2.03 below.     (c)   Pension Plans. The product of
the net Target Benefit times the Early Retirement Factor shall then be reduced
by any and all amounts payable to the Participant upon Separation From Service
or Total Disability under any qualified or nonqualified Pension Plan. For
purposes of the preceding sentence, the calculation shall be performed assuming
that all benefits under this Plan and under any qualified or nonqualified
Pension Plan commence on the first day of the month following the Participant’s
Separation From Service or Total Disability, even if the commencement of the
benefit is delayed by the Participant’s election or by the terms of the plan.
The reduction shall be based on a benefit under each Pension Plan that is
payable in the same form as the Participant’s Normal Form of benefit under this
Plan; and the benefit under each Pension Plan shall be converted to that form
and, if applicable, reduced for early commencement based on the actuarial
assumptions and factors used in the Pension Plan. In the case of any Pension
Plan that is part of the Textron Retirement Program, which is a tax-qualified
floor-offset arrangement, the reduction in the net Target Benefit under this
Plan shall be determined without taking into account any offset in the Pension
Plan benefit for the value of the Participant’s account under the Textron Inc.
Retirement Account Plan.

2.03   Early Retirement Factors. The Participant’s benefits under this Plan
shall be based on the Participant’s age at Separation From Service, Total
Disability, or death, in accordance with the following schedule:

          Early Retirement Age at Retirement   Factors 65   100% 64   90% 63  
80% 62   70% 61   60% 60   50% Less Than 60   0%

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 6

 



--------------------------------------------------------------------------------



 



    The Organization and Compensation Committee of the Board shall, in its sole
discretion, have the authority to provide a Participant with an enhanced benefit
pursuant to a separate written agreement.   2.04   Payment of Benefits.

  (a)   Benefit Commencement Date. Any benefit to which a Participant is
entitled under the Plan shall be paid in the Normal Form of Benefit, or in an
actuarially equivalent life annuity elected by the Participant pursuant to
subsection (e), below. The Participant’s benefit shall be calculated as if it
commenced on the first day of the month following the Participant’s Separation
From Service or Total Disability.     (b)   Six-Month Delay. In the case of a
benefit payable upon Separation From Service, the benefit shall commence on the
first day of the seventh month following the Participant’s Separation From
Service, and any monthly payments that would have been due during the
intervening six months shall be paid in a lump sum, without interest, on the
first day of the seventh month after the Participant’s Separation From Service.
The Participant may designate a Beneficiary to receive the payments for the
months before the Participant’s death in the event of the Participant’s death
after Separation From Service and before the expiration of the six-month delay.
    (c)   Disability Benefits. In the case of a benefit payable upon Total
Disability, the benefit shall commence on the first day of the month following
the later of the Participant’s Total Disability or attainment of age 65.     (d)
  Form of Payment. Any form of benefit payable other than the Normal Form of
Benefit shall be the actuarial equivalent of the Normal Form of Benefit,
calculated using the actuarial assumptions and factors in the Textron Master
Retirement Plan. For any individual who becomes a Participant after July 23,
1998, benefit payments under the Plan will be reduced if the Participant elects
a 50%, 75%, or 100% joint and survivor benefit or joint and surviving spouse
benefit. The joint and survivor factors are the same factors provided by
Addendum A of the Textron Master Retirement Plan.     (e)   Payment Election. A
Participant who wishes to elect a form of payment other than the Normal Form of
Benefit must complete and return a written distribution election form acceptable
to the Benefits Committee before the Participant’s Separation From Service or
Total Disability. Subject to the

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 7

 



--------------------------------------------------------------------------------



 



      spousal consent requirement in subsection (f), below, the Participant may
elect any actuarially equivalent life annuity (within the meaning of IRC
Section 409A) that is available under Addendum A of the Textron Master
Retirement Plan at the Participant’s benefit commencement date under this Plan,
regardless of whether the Participant participates in Addendum A or elects the
same form of payment under Addendum A.     (f)   Spousal Consent. For any
individual who becomes a Participant after July 23, 1998, if the Participant is
married when he or she makes a distribution election (including a change in a
prior distribution election), the Participant must have the written consent of
his or her spouse in order to elect any form of payment other than a joint and
50% surviving spouse annuity. If the Participant marries or re-marries after the
date of the distribution election, the Participant shall automatically receive
an actuarially equivalent joint and 50% surviving spouse annuity unless his or
her current spouse consents in writing to a different form of distribution.    
(g)   Spillover Pension Plan.

  (i)   If a Participant in this Plan is entitled to receive a retirement
benefit or pre-pension surviving spouse annuity under the Textron Spillover
Pension Plan or any other nonqualified Pension Plan that would be subtracted
from the Participant’s benefit under Section 2.02(c) of this Plan, the amount of
the benefit shall be calculated under the Textron Spillover Pension Plan (or
other nonqualified Pension Plan), but the benefit shall be paid exclusively at
the time and in the form provided under this Plan, as if the other plan’s
benefit were part of the Participant’s benefit under this Plan. The preceding
sentence shall apply even if the Participant is not otherwise eligible to
receive any retirement benefit or pre-pension surviving spouse annuity under
this Plan (for example, because he retired before his benefit under this Plan
vested or because his benefit under this Plan is fully offset by his Pension
Plan benefits).     (ii)   If a Participant’s Separation From Service, Total
Disability, or death occurs before the earliest date on which he would be
entitled to a benefit under this Plan, his retirement benefit under the Textron
Spillover Pension Plan or other nonqualified Pension Plan shall commence on the
Participant’s earliest retirement date under this Plan, as if he had retired on
that date. In the case of a Separation From Service, the retirement benefit
under the Textron Spillover Pension Plan or other nonqualified Pension Plan
shall be subject to the six-month delay in subsection (b). The retirement
benefit under the Textron Spillover Pension Plan or other nonqualified Pension
Plan shall be actuarially adjusted, using the

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 8

 



--------------------------------------------------------------------------------



 



      actuarial assumptions and factors in the other plan, to reflect the actual
commencement date under this Plan.     (iii)   If a Participant is entitled to a
death benefit or other benefit under the Textron Spillover Pension Plan or other
nonqualified Pension Plan that is not provided under this Plan and that would
not in any circumstance be subtracted from the Participant’s benefit under
Section 2.02(c) of this Plan, the benefit shall be paid as provided in the
Textron Spillover Pension Plan or other nonqualified Pension Plan.

2.05   Pre-Pension Surviving Spouse Annuity. If a Participant dies after age 60
and prior to benefit commencement under this Plan, the Participant’s Surviving
Spouse will receive an annuity equal to the amount the spouse would have
received if the Participant had requested a joint and 50% surviving spouse
annuity and had retired the day before he died. The pre-pension surviving spouse
annuity payable under this section shall commence on the first business day of
the first month that begins at least 90 days after the Participant’s death.  
2.06   Administrative Adjustments in Payment Date. A payment is treated as being
made on the date when it is due under the Plan if the payment is made on the due
date specified by the Plan, or on a later date that is either (a) in the same
calendar year (for a payment whose specified due date is on or before
September 30), or (b) by the 15th day of the third calendar month following the
date specified by the Plan (for a payment whose specified due date is on or
after October 1). A payment also is treated as being made on the date when it is
due under the Plan if the payment is made not more than 30 days before the due
date specified by the Plan, provided that the payment is not made earlier than
six months after the Participant’s Separation From Service. A Participant may
not, directly or indirectly, designate the taxable year of a payment made in
reliance on the administrative rules in this Section 2.06.   2.07   Distribution
Upon Change in Control.

  (a)   Benefit Enhancement. If the Participant’s Separation From Service, Total
Disability, or death occurs after a Change in Control, the Participant shall, in
lieu of the benefit payable under the preceding sections of this Article II,
receive a benefit equal to the actuarial present value at Separation From
Service, Total Disability, or death of the benefit the Participant would have
received had the Participant terminated employment at age 65, based upon the
Participant’s Average Compensation as of the date of Separation From Service,
Total Disability, or death. The present value shall be determined using the 1994
Group Annuity Reserving Table (unisex) based on a blend of 50% of the male
mortality rates and 50% of the female mortality rates and an interest rate of
7%. Any pre-pension surviving

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 9

 



--------------------------------------------------------------------------------



 



      spouse annuity or pre-pension survivor annuity payable upon the
Participant’s death after a Change in Control shall be based on the
Participant’s enhanced benefit calculated under this subsection.     (b)  
Distribution. If the Participant’s Separation From Service, Total Disability, or
death occurs within 24 months after the Change in Control, and if the Change in
Control also qualifies as a “change in control” under IRC Section 409A, the
enhanced benefit shall be paid in a lump sum. If the Participant’s Separation
From Service, Total Disability, or death occurs more than 24 months after the
Change in Control, or if the Change in Control does not qualify as a “change in
control” under IRC Section 409A, the enhanced benefit shall be paid in the
Normal Form or as an actuarially equivalent life annuity elected by the
Participant. In either case, the enhanced benefit shall commence (or, in the
case of a lump sum, shall be paid) on the applicable benefit commencement date
specified in Section 2.04 or Section 2.05.

Article III—Unfunded Plan

3.01   No Plan Assets. Benefits to be provided under this Plan are unfunded
obligations of Textron. Nothing contained in this Plan shall require Textron to
segregate any monies from its general funds, to create any trust, to make any
special deposits, or to purchase any policies of insurance with respect to such
obligations. If Textron elects to purchase individual policies of insurance on
one or more of the Participants to help finance its obligations under this Plan,
such individual policies and the proceeds therefrom shall at all times remain
the sole property of Textron and neither the Participants whose lives are
insured nor their Surviving Spouses or Beneficiaries shall have any ownership
rights in such policies of insurance.   3.02   Top-Hat Plan Status. The Plan is
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).   3.03   No Contributions. No
Participant shall be required or permitted to make contributions to this Plan.

Article IV—Plan Administration

4.01   Plan Administrator’s Powers. Textron shall have all such powers as may be
necessary to carry out the provisions hereof. Textron may from time to time
establish rules for the administration of this Plan and the transaction of its
business. Subject to Section 4.05, any actions by Textron shall be final,

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 10

 



--------------------------------------------------------------------------------



 



    conclusive and binding on each Participant and all persons claiming by,
through or under any Participant. Textron (and any person or persons to whom it
delegates any of its authority as plan administrator) shall have discretionary
authority to determine eligibility for Plan benefits, to construe the terms of
the Plan, and to determine all questions arising in the administration of the
Plan. The Organization and Compensation Committee of the Board shall render all
decisions under this Plan (including participation, Plan benefits, and benefit
distributions) affecting Textron’s Chief Executive Officer.   4.02   Tax
Withholding. Textron may withhold from benefits paid under this Plan any taxes
or other amounts required by law to be withheld. Textron may deduct from the
undistributed portion of a Participant’s benefit any employment tax that Textron
reasonably determines to be due with respect to the benefit under the Federal
Insurance Contributions Act (FICA), and an amount sufficient to pay the income
tax withholding related to such FICA tax. Alternatively, Textron may require the
Participant or Beneficiary to remit to Textron or its designee an amount
sufficient to satisfy any applicable federal, state, and local income and
employment tax with respect to the Participant’s benefit. The Participant or
Beneficiary shall remain responsible at all times for paying any federal, state,
or local income or employment tax with respect to any benefit under this Plan.
In no event shall Textron or any employee or agent of Textron be liable for any
interest or penalty that a Participant or Beneficiary incurs by failing to make
timely payments of tax.   4.03   Use of Third Parties to Assist with Plan
Administration. Textron may employ or engage such agents, accountants,
actuaries, counsel, other experts and other persons as it deems necessary or
desirable in connection with the interpretation and administration of this Plan.
Textron and its committees, officers, directors and employees shall not be
liable for any action taken, suffered or omitted by them in good faith in
reliance upon the advice or opinion of any such agent, accountant, actuary,
counsel or other expert. All action so taken, suffered or omitted shall be
conclusive upon each of them and upon all other persons interested in this Plan.
  4.04   Proof of Right to Receive Benefits. Textron may require proof of death
or Total Disability of any Participant, former Participant, Surviving Spouse, or
Beneficiary and evidence of the right of any person to receive any Plan benefit.
  4.05   Claims Procedure. A Participant, Surviving Spouse, or Beneficiary who
believes that he is being denied a benefit to which he is entitled under the
Plan (referred to in this Section 4.05 as a “Claimant”) may file a written
request with the Benefits Committee setting forth the claim. The Benefits
Committee (or the Organization and Compensation Committee of the Board, in the
case of a claim involving

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 11

 



--------------------------------------------------------------------------------



 



Textron’s Chief Executive Officer) shall consider and resolve the claim as set
forth below.

  (a)   Time for Response. Upon receipt of a claim, the Committee shall advise
the Claimant that a response will be forthcoming within 90 days. The Committee
may, however, extend the response period for up to an additional 90 days for
reasonable cause, and shall notify the Claimant of the reason for the extension
and the expected response date. The Committee shall respond to the claim within
the specified period.     (b)   Denial. If the claim is denied in whole or part,
the Committee shall provide the Claimant with a written decision, using language
calculated to be understood by the Claimant, setting forth (1) the specific
reason or reasons for such denial; (2) the specific reference to relevant
provisions of this Plan on which such denial is based; (3) a description of any
additional material or information necessary for the Claimant to perfect his
claim and an explanation why such material or such information is necessary;
(4) appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; (5) the time limits for requesting a review of
the claim; and (6) the Claimant’s right to bring an action for benefits under
Section 502(a) of ERISA.     (c)   Request for Review. Within 60 days after the
Claimant’s receipt of the written decision denying the claim in whole or in
part, the Claimant may request in writing that the Committee review the
determination. The Claimant or his duly authorized representative may, but need
not, review the relevant documents and submit issues and comment in writing for
consideration by the Committee. If the Claimant does not request a review of the
initial determination within such 60-day period, the Claimant shall be barred
from challenging the determination.     (d)   Review of Initial Determination.
Within 60 days after the Committee receives a request for review, it will review
the initial determination. If special circumstances require that the 60-day time
period be extended, the Committee will so notify the Claimant and will render
the decision as soon as possible, but no later than 120 days after receipt of
the request for review.     (e)   Decision on Review. All decisions on review
shall be final and binding with respect to all concerned parties. The decision
on review shall set forth, in a manner calculated to be understood by the
Claimant, (1) the specific reasons for the decision, shall including references
to the relevant Plan provisions upon which the decision is based; (2) the
Claimant’s right to receive, upon request and free of charge, reasonable access
to and copies of all documents, records, and other information, relevant to his

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 12

 



--------------------------------------------------------------------------------



 



      benefits; and (3) the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.

4.06   Enforcement Following a Change in Control. If, after a Change in Control,
any claim is made or any litigation is brought by a Participant, Surviving
Spouse, or Beneficiary to enforce or interpret any provision contained in this
Plan, Textron and the “person” or “group” described in Section 1.05 shall be
liable, jointly and severally, to reimburse the Participant, Surviving Spouse,
or Beneficiary for the Participant’s, Surviving Spouse’s, or Beneficiary’s
reasonable attorney’s fees and costs incurred during the Participant’s,
Surviving Spouse’s, or Beneficiary’s lifetime in pursuing any such claim or
litigation, and to pay prejudgment interest at the Prime Rate as quoted in the
Money Rates section of The Wall Street Journal on any money award or judgment
obtained by the Participant, Surviving Spouse, or Beneficiary, payable at the
same time as the underlying award or judgment. Any reimbursement pursuant to the
preceding sentence shall be paid to the Participant no earlier than six months
after the Participant’s Separation From Service, and shall be paid to the
Participant, Surviving Spouse, or Beneficiary no later than the end of the
calendar year following the year in which the expense was incurred. The
reimbursement shall not be subject to liquidation or exchange for another
benefit, and the amount of reimbursable expense incurred in one year shall not
affect the amount of reimbursement available in another year.

Article V—Amendment and Termination

5.01   Amendment. Subject to subsections (a) and (b), below, the Board or its
designee shall have the right to amend, modify, or suspend this Plan at any time
by written resolution or other formal action reflected in writing.

  (a)   No amendment, modification, or suspension shall reduce a Participant’s
accrued benefit as determined under Article II immediately before the effective
date of the amendment, modification, or suspension.     (b)   Following a Change
in Control, no amendment, modification, or suspension shall be made that
directly or indirectly reduces any right or benefit provided upon a Change in
Control.

    An amendment to a Pension Plan that affects the benefits provided under this
Plan shall not be deemed to be an amendment to this Plan, and shall not be
subject to the restrictions in subsections (a) and (b), provided that the
amendment to the Pension Plan applies to a broad cross-section of participants
in the Pension Plan, and not only or primarily to Participants in this Plan.  
5.02   Termination. The Board or its designee shall have the right to terminate
this Plan at any time before a Change in Control by written resolution. No
termination of

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 13

 



--------------------------------------------------------------------------------



 



    the Plan shall reduce a Participant’s accrued benefit as determined under
Article II immediately before the effective date of the termination.   5.03  
Distributions Upon Plan Termination. Upon the termination of the Plan by the
Board with respect to all Participants, and termination of all arrangements
sponsored by any Textron Company that would be aggregated with the Plan under
IRC Section 409A, Textron shall have the right, in its sole discretion, and
notwithstanding any elections made by the Participant, to pay the Participant’s
vested benefit in a lump sum, to the extent permitted under IRC Section 409A.
All payments that may be made pursuant to this Section 5.03 shall be made no
earlier than the thirteenth month and no later than the twenty-fourth month
after the termination of the Plan. Textron may not accelerate payments pursuant
to this Section 5.03 if the termination of the Plan is proximate to a downturn
in Textron’s financial health. If Textron exercises its discretion to accelerate
payments under this Section 5.03, it shall not adopt any new arrangement that
would have been aggregated with the Plan under IRC Section 409A within three
years following the date of the Plan’s termination.

Article VI—Miscellaneous

6.01   Use of Masculine or Feminine Pronouns. Unless a contrary or different
meaning is expressly provided, each use in this Plan of the masculine or
feminine gender shall include the other and each use of the singular number
shall include the plural.   6.02   Transferability of Plan Benefits.

  (a)   Textron shall recognize the right of an alternate payee named in a
domestic relations order to receive all or a portion of a Participant’s benefit
under the Plan, provided that (1) the domestic relations order would be a
“qualified domestic relations order” within the meaning of IRC Section 414(p) of
the Code if IRC Section 414(p) were applicable to the Plan (except that the
order may require payment to be made to the alternate payee before the
Participant’s earliest retirement age), (2) the domestic relations order does
not purport to give the alternate payee any right to assets of any Textron
Company, and (3) the domestic relations order does not purport to allow the
alternate payee to defer payments beyond the date when the benefits assigned to
the alternate payee would have been paid to the Participant.     (b)   Except as
provided in subsection (a) concerning domestic relations orders, no amount
payable at any time under this Plan shall be subject in any manner to
alienation, sale, transfer, assignment, pledge or encumbrance of any kind to the
extent that the assignment or other action would cause the amount to be included
in the Participant’s gross income or treated as a

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 14

 



--------------------------------------------------------------------------------



 



      distribution for federal income tax purposes. A Participant may, with the
written approval of the Benefits Committee, make an assignment of a benefit for
estate planning or similar purposes if the assignment does not cause the amount
to be included in the Participant’s gross income or treated as a distribution
for federal income tax purposes. Any attempt to alienate, sell, transfer,
assign, pledge or otherwise encumber any such benefit, whether presently or
subsequently payable, shall be void unless so approved. Except as required by
law, no benefit payable under this Plan shall in any manner be subject to
garnishment, attachment, execution or other legal process, or be liable for or
subject to the debts or liability of any Participant, Surviving Spouse, or
Beneficiary.

6.03   Section 409A Compliance. The Plan is intended to comply with IRC
Section 409A and should be interpreted accordingly. Any distribution election
that would not comply with IRC Section 409A is not effective. To the extent that
a provision of this Plan does not comply with IRC Section 409A, such provision
shall be void and without effect. Textron does not warrant that the Plan will
comply with IRC Section 409A with respect to any Participant or with respect to
any payment, however. In no event shall any Textron Company; any director,
officer, or employee of a Textron Company (other than the Participant); or any
member of the Benefits Committee be liable for any additional tax, interest, or
penalty incurred by a Participant or Beneficiary as a result of the Plan’s
failure to satisfy the requirements of IRC Section 409A, or as a result of the
Plan’s failure to satisfy any other requirements of applicable tax laws.   6.04
  Controlling State Law. This Plan shall be construed in accordance with the
laws of the State of Delaware.   6.05   No Right to Employment. Nothing
contained in this Plan shall be construed as a contract of employment between
any Participant and any Textron Company, or to suggest or create a right in any
Participant of continued employment at any Textron Company.   6.06   Additional
Conditions Imposed. Textron (through the Organization and Compensation Committee
of the Board), the Chief Executive Officer and the Chief Human Resources
Officer, and the Benefits Committee may impose such other lawful terms and
conditions on participation in this Plan as deemed desirable. The Chief
Executive Officer, the Chief Human Resources Officer, and members of the
Benefits Committee may participate in this Plan.

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Page 15

 



--------------------------------------------------------------------------------



 



(TEXTRON LOGO) [b74351tib7435108.gif]
 
SUPPLEMENTAL RETIREMENT PLAN
FOR TEXTRON KEY EXECUTIVES
 
APPENDIX A
 
Provisions of the
Supplemental Retirement Plan
for Textron Key Executives
(As in effect before January 1, 2008)
 

 



--------------------------------------------------------------------------------



 



Supplemental Retirement Plan
for Textron Key Executives
Appendix A — Prior Plan Provisions
Table of Contents

         
Introduction
    2  
 
       
Article I—Definitions
    3  
1.01 Beneficiary
    3  
1.02 Benefits Committee
    3  
1.03 Board
    3  
1.04 Compensation
    3  
1.05 Key Executive
    3  
1.06 Normal Form of Benefit
    3  
1.07 Participant
    3  
1.08 Pension Plan
    3  
1.09 Plan
    3  
1.10 Surviving Spouse
    4  
1.11 Textron
    4  
1.12 Textron Company
    4  
 
       
Article II—Benefit
    4  
 
       
Article III—Unfunded Plan
    5  
 
       
Article IV—Plan Administration
    6  
 
       
Article V—Miscellaneous
    7  

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Table of Contents (Appendix A)
Page i

 



--------------------------------------------------------------------------------



 



Supplemental Retirement Plan
for Textron Key Executives
Appendix A — Prior Plan Provisions
Introduction
The Supplemental Retirement Plan for Textron Key Executives (the “Plan”) is an
unfunded, nonqualified deferred compensation arrangement. The Plan provides
supplemental retirement benefits for designated Key Executives of Textron and
its affiliates. The Plan was amended and restated, effective as of January 1,
2008, to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“IRC”).

A.   Key Executive Protected Benefits
(Earned and Vested Before 2005)

The portion of Appendix A that follows this Introduction sets forth the
provisions of the Plan as in effect on October 3, 2004, when IRC Section 409A
was enacted as part of the American Jobs Creation Act of 2004. Key Executives’
supplemental retirement benefits that were earned and vested (within the meaning
of IRC Section 409A) before January 1, 2005, and any subsequent increase that is
permitted to be included in these amounts under IRC Section 409A, (“Key
Executive Protected Benefits”), are calculated and paid solely as provided in
Appendix A, and are not subject to any other provisions of the Supplemental
Retirement Plan for Textron Key Executives.
The Key Executive Protected Benefits are not intended to be subject to IRC
Section 409A. No amendment to this Appendix A that would constitute a “material
modification” for purposes of IRC Section 409A shall be effective unless the
amending instrument states that it is intended to materially modify Appendix A
and to cause the Key Executive Protected Benefits to become subject to IRC
Section 409A. Although the Key Executive Protected Benefits are not intended to
be subject to IRC Section 409A, no Textron Company (nor any director, officer,
or other representative of a Textron Company) shall be liable for any adverse
tax consequence suffered by a Participant, Surviving Spouse, or Beneficiary if a
Key Executive Protected Benefit becomes subject to IRC Section 409A.

B.   Benefits Subject To Section 409A
(Earned or Vested From 2005 Through 2007)

Supplemental retirement benefits that were earned by Key Executives after 2004,
and Supplemental retirement benefits that became vested after 2004, are subject
to the provisions of IRC Section 409A. To the extent that these benefits were
earned under the Plan before January 1, 2008, the benefits shall be calculated
under the prior Plan provisions set forth in this Appendix A. However, any
benefits earned or vested under the Plan after 2004 shall be paid exclusively as
provided in the Supplemental Retirement

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Appendix A
Page 2

 



--------------------------------------------------------------------------------



 



Plan for Textron Key Executives (not including this Appendix A), and shall not
be subject to any provision of Appendix A that relates to the payment or
distribution of benefits. Although the provisions of the Supplemental Retirement
Plan for Textron Key Executives generally are effective as of January 1, 2008,
the provisions that govern the distribution of benefits earned or vested after
2004 under the prior Plan provisions are effective as of January 1, 2005.
Article I—Definitions
Whenever used in this document, the following terms shall have the meanings set
forth in this Article unless a contrary or different meaning is expressly
provided:

1.01   “Beneficiary” means the person or persons entitled under this Plan to
receive Plan benefits after a Participant’s death.   1.02   “Benefits Committee”
means the Employee Benefits Committee of Textron.   1.03   “Board” means the
Board of Directors of Textron.   1.04   “Compensation” means base salary,
accrued annual incentive compensation, performance units, and performance share
units, whether or not deferred under the Deferred Income Plan for Textron Key
Executives or Textron Deferred Income Plan for Executives. However, for any Key
Executive who is first awarded performance share units after October 26, 1999,
performance share units shall not be included in Compensation. Compensation does
not include awards under the Supplemental Bonus Plan for Textron Financial
Corporation Executives or the Textron Quality Management Plan. “Average
Compensation” means the average of a Participant’s Compensation during the five
consecutive years in which the Compensation is highest.   1.05   “Key Executive”
means an employee of a Textron Company who has been and continues to be
designated as a Key Executive by Textron’s Chief Executive Officer and Chief
Human Resources Officer.   1.06   “Normal Form of Benefit” means a life annuity
unless the Participant was designated a Participant in this Plan prior to
July 23, 1998, in which case the Normal Form of Benefit shall be a Joint and 50%
Survivor annuity.   1.07   “Participant” means a Key Executive selected by
Textron’s Chief Executive Officer for participation in this Plan.   1.08  
“Pension Plan” means the Bell Helicopter Textron Retirement Plan, the Textron
Master Retirement Plan, or an included plan.   1.09   “Plan” means this Restated
Supplemental Retirement Plan for Textron Key Executives, as amended and restated
from time to time.

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Appendix A
Page 3

 



--------------------------------------------------------------------------------



 



1.10   “Surviving Spouse” means a Participant’s spouse who is married to the
Participant on the day of the Participant’s death while active or on the dates
of the Participant’s retirement and death.   1.11   “Textron” means Textron
Inc., a Delaware corporation, and any successor of Textron Inc.   1.12  
“Textron Company” means Textron or any company controlled by or under common
control with Textron.

Article II—Benefit

2.01   Subject to Sections 2.02 and 2.03, the maximum benefit provided to
Participants who qualify for benefits under this Plan is an annuity commencing
upon retirement equal to 50% of Average Compensation (the “Target Benefit”) less
the offsets and adjusted by the Early Retirement Factors as set out below.  
2.02   The Target Benefit shall be reduced by any nonqualified or qualified
pension plan benefits payable at age 65 from a prior employer other than a
Textron employer. The reduction for any prior employer plans shall be the
actuarial equivalent of a life annuity. The net Target Benefit after reduction
for any prior employer plans shall then be multiplied by the Early Retirement
Factor as set out in Section 2.03 below. The product of the net Target Benefit
times the Early Retirement Factor shall then be reduced by any and all amounts
payable to the Participant at the time of retirement under any qualified or
nonqualified Pension Plan. The reduction for all Pension Plans shall be a Normal
Form of Benefit based on the tables in the Pension Plan. It shall be the
obligation of each Participant to disclose to Textron any amounts that might be
used under this section to reduce the benefits provided by this Plan. Such
disclosure shall include information on annuity payments and lump-sum cash
payments from other plans.

2.03   The Participant’s benefits under this Plan shall be based on the
Participant’s age at retirement (including death or disability) in accordance
with the following schedule:

          Early Retirement Age at Retirement   Factors 65   100% 64   90 63   80
62   70 61   60 60   50 Less Than 60   0

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Appendix A
Page 4

 



--------------------------------------------------------------------------------



 



    The Organization and Compensation Committee of the Board shall, in its sole
discretion, have the authority to provide a Participant with an enhanced
benefit.   2.04   The Normal Form of Benefit shall be a life annuity unless the
Participant was designated a Participant in this Plan prior to July 23, 1998, in
which case the Normal Form of Benefit shall be a Joint and 50% Survivor annuity.
The payment of any benefit under Section 2.01 shall be paid in the Normal Form
of Benefit or otherwise as determined by Textron’s Chief Executive Officer in
his sole discretion after considering any form of payment requested by the
Participant, Surviving Spouse, or other Beneficiary entitled to receive the
benefits. Any form of benefit payable other than the Normal Form shall be the
actuarial equivalent of the Normal Form using the factors in the Textron Master
Retirement Plan. For any individual who becomes a Participant after July 23,
1998, their benefit payments will be reduced if they elect a 50% or a 100% Joint
and Survivor Benefit. The Joint and Survivor factors are the same factors
provided by the Textron Master Retirement Plan.   2.05   If a Participant dies
after age 60 and prior to benefit commencement under this Plan, the
Participant’s Surviving Spouse will receive an annuity equal to the amount the
Spouse would have received assuming the Participant had requested a Joint and
50% Survivor annuity and retired the day before he died.

Article III—Unfunded Plan

3.01   Benefits to be provided under this Plan are unfunded obligations of
Textron. Nothing contained in this Plan shall require Textron to segregate any
monies from its general funds, to create any trust, to make any special
deposits, or to purchase any policies of insurance with respect to such
obligations. If Textron elects to purchase individual policies of insurance on
one or more of the Participants to help finance its obligations under this Plan,
such individual policies and the proceeds therefrom shall at all times remain
the sole property of Textron and neither the Participants whose lives are
insured nor their Beneficiaries shall have any ownership rights in such policies
of insurance.   3.02   The Plan is maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).   3.03   No Participant shall be required or permitted to make
contributions to this Plan.

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Appendix A
Page 5

 



--------------------------------------------------------------------------------



 



Article IV—Plan Administration

4.01   (a) Textron shall be the plan administrator of this Plan and shall be
solely responsible for its general administration and interpretation. Textron
shall have all such powers as may be necessary to carry out the respective
provisions hereof. Textron may from time to time establish rules of the
administration of this Plan and the transaction of its business. Subject to
Section 4.03, any action by Textron shall be final, conclusive, and binding on
each Participant and all persons claiming by, through, or under any Participant.
      (b) Notwithstanding any provision in this Plan to the contrary, the
Organization and Compensation Committee of the Board shall render all decisions
under this Plan (including participation, Plan benefits, and benefit
distributions) affecting Textron’s Chief Executive Officer.       (c) Textron
(and any person or persons to whom it delegates any of its authority as plan
administrator) shall have discretionary authority to determine eligibility for
Plan benefits, to construe the terms of the Plan, and to determine all questions
arising in the administration of the Plan, and shall make all such
determinations and interpretations in a nondiscriminatory manner.       (d)
Notwithstanding any provision to the contrary, no benefit shall be paid to any
Participant while employed by Textron.   4.02   Textron may employ or engage
such agents, accountants, actuaries, counsel, other experts, and other persons
as it deems necessary or desirable in connection with the interpretation and
administration of this Plan. Textron shall be entitled to rely upon all
certifications made by an accountant selected by Textron. Textron and its
committees, officers, directors, and employees shall not be liable for any
action taken, suffered, or omitted by them in good faith in reliance upon the
advice or opinion of any such agent, accountant, actuary, counsel, or other
expert. All action so taken, suffered, or omitted shall be conclusive upon each
of them and upon all other persons interested in this Plan.   4.03   Textron may
require proof of death or total disability of any Participant, former
Participant or beneficiary and evidence of the right of any person to receive
any Plan benefit.   4.04   Claims under this Plan shall be filed in writing with
Textron, and shall be reviewed and resolved pursuant to the claims procedure in
Section 4.05 of the Supplemental Retirement Plan for Textron Key Executives.  
4.05   Textron shall withhold from benefits paid under this Plan any taxes or
other amounts required to be withheld by law.

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Appendix A
Page 6

 



--------------------------------------------------------------------------------



 



Article V—Miscellaneous

5.01   Unless a contrary or different meaning is expressly provided, each use in
this Plan of the masculine or feminine gender shall include the other and each
use of the singular number shall include the plural.   5.02   (a) Textron shall
recognize the right of an alternate payee named in a domestic relations order to
receive all or a portion of a Participant’s benefit under the Plan, provided
that (1) the domestic relations order would be a “qualified domestic relations
order” within the meaning of IRC Section 414(p) of the Code if IRC Section
414(p) were applicable to the Plan (except that the order may require payment to
be made to the alternate payee before the Participant’s earliest retirement
age), (2) the domestic relations order does not purport to give the alternate
payee any right to assets of any Textron Company, and (3) the domestic relations
order does not purport to allow the alternate payee to defer payments beyond the
date when the benefits assigned to the alternate payee would have been paid to
the Participant.       (b) Except as provided in subsection (a) concerning
domestic relations orders, no amount payable at any time under this Plan shall
be subject in any manner to alienation, sale, transfer, assignment, pledge or
encumbrance of any kind to the extent that the assignment or other action would
cause the amount to be included in the Participant’s gross income or treated as
a distribution for federal income tax purposes. A Participant may, with the
written approval of the Benefits Committee, make an assignment of a benefit for
estate planning or similar purposes if the assignment does not cause the amount
to be included in the Participant’s gross income or treated as a distribution
for federal income tax purposes. Any attempt to alienate, sell, transfer,
assign, pledge or otherwise encumber any such benefit, whether presently or
subsequently payable, shall be void unless so approved. Except as required by
law, no benefit payable under this Plan shall in any manner be subject to
garnishment, attachment, execution or other legal process, or be liable for or
subject to the debts or liability of any Participant, Surviving Spouse, or
Beneficiary.   5.03   Notwithstanding any Plan provision to the contrary, the
Board or its designee shall have the right to amend, modify, suspend, or
terminate this Plan at any time by written notification of such action;
provided, however, that no amendment, modification, suspension, or termination:

  (a)   Shall reduce an amount payable under Article II before the effective
date of the amendment, modification, suspension or termination; or     (b)  
Shall be made to Section 5.04 following a Change in Control.

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Appendix A
Page 7

 



--------------------------------------------------------------------------------



 



5.04   If after a Change in Control any claim is made or any litigation is
brought by a Participant or beneficiary to enforce or interpret any provision
contained in this Plan, Textron and the “person” or “group” described in the
next following sentence shall be liable, jointly and severally, to indemnify the
Participant or beneficiary for the Participant’s or beneficiary’s reasonable
attorney’s fees and disbursements incurred in any such claim or litigation and
for prejudgment interest at the Bankers Trust Company prime interest rate on any
money award or judgment obtained by the Participant or beneficiary. In the event
that the Participant retires or his employment otherwise terminates at any time
after a “Change in Control” as defined below, the Participant shall, in lieu of
the benefit payable under Article II, receive a benefit equal to the actuarial
present value at termination of the benefit the Participant would have received
had the Participant terminated employment at age 65, based upon the
Participant’s Average Compensation as of the date of her termination. If the
Participant terminates within 24 months after the Change in Control, such
benefit shall be paid in a lump sum. If the Participant terminates more than
24 months after the Change in Control, then the Participant shall be paid in an
annuity. The Benefits Committee shall select the discount rate and mortality
table to be used in determining the actuarial present values.       For purposes
of this Plan, a “Change in Control” shall occur if (i) any “person” or “group”
(within the meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Act”)) other than Textron, any trustee or other
fiduciary holding Textron common stock under an employee benefit plan of Textron
or a related company, or any corporation which is owned, directly or indirectly,
by the stockholders of Textron in substantially the same proportions as their
ownership of Textron common stock, is or becomes (other than by acquisition from
Textron or a related company) the “beneficial owner” (as defined in Rule 13d-3
under the Act) of more than 30% of the then outstanding voting stock of Textron,
or (ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board (and any new director whose
election by the Board or whose nomination for election by Textron’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority thereof, or (iii) stockholders of Textron
approve a merger or consolidation of Textron with any other corporation, other
than a merger or consolidation which would result in the voting securities of
Textron outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of Textron or such surviving entity outstanding immediately after
such merger or consolidation, or (iv) the stockholders of Textron approve a plan
of complete liquidation of Textron or an agreement for the sale or disposition
by Textron of all or substantially all of Textron’s assets.

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Appendix A
Page 8

 



--------------------------------------------------------------------------------



 



5.05   This Plan shall be construed in accordance with the laws of the State of
Delaware.   5.06   Nothing contained in this Plan shall be construed as a
contract of employment between any Participant and any Textron Company, or to
suggest or create a right in any Participant to be continued in any capacity
with, or as an employee of, any Textron Company.

      Supplemental Retirement Plan for Textron Key Executives
Amended and Restated January 1, 2009   Appendix A
Page 9

 